Name: Council Directive 84/168/EEC of 28 February 1984 amending Directive 75/275/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Netherlands)
 Type: Directive
 Subject Matter: regions of EU Member States;  agricultural policy
 Date Published: 1984-03-26

 Avis juridique important|31984L0168Council Directive 84/168/EEC of 28 February 1984 amending Directive 75/275/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Netherlands) Official Journal L 082 , 26/03/1984 P. 0065 - 0066+++++( 1 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 327 , 24 . 11 . 1982 , P . 19 . ( 3 ) OJ NO C 206 , 2 . 8 . 1983 , P . 6 . ( 4 ) OJ NO C 307 , 14 . 11 . 1983 , P . 102 . ( 5 ) OJ NO L 128 , 19 . 5 . 1975 , P . 229 . ( 6 ) OJ NO L 321 , 10 . 11 . 1981 , P . 22 . COUNCIL DIRECTIVE OF 28 FEBRUARY 1984 AMENDING DIRECTIVE 75/275/EEC CONCERNING THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS WITHIN THE MEANING OF DIRECTIVE 75/268/EEC ( NETHERLANDS ) ( 84/168/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN LESS-FAVOURED AREAS ( 1 ) , AS LAST AMENDED BY DIRECTIVE 82/786/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 2 ( 2 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 3 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 4 ) , WHEREAS DIRECTIVE 75/275/EEC ( 5 ) , AS LAST AMENDED BY DIRECTIVE 81/875/EEC ( 6 ) , INDICATES WHICH AREAS IN THE NETHERLANDS ARE INCLUDED IN THE COMMUNITY LIST OF LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 ( 5 ) OF DIRECTIVE 75/268/EEC ; WHEREAS THE NETHERLANDS GOVERNMENT HAS APPLIED , UNDER ARTICLE 2 ( 1 ) OF DIRECTIVE 75/268/EEC , TO HAVE THE COMMUNITY LIST OF AREAS SET OUT IN THE ANNEX TO DIRECTIVE 75/275/EEC AMENDED IN ACCORDANCE WITH THE ANNEX TO THIS DIRECTIVE ; WHEREAS THE NEW AREAS APPEARING ON THE LIST CORRESPOND TO THE CRITERIA AND VALUES APPLIED PURSUANT TO DIRECTIVE 75/275/EEC FOR DETERMINING THE AREAS CONCERNED WITHIN THE MEANING OF ARTICLE 3 ( 5 ) OF DIRECTIVE 75/268/EEC ; WHEREAS , MOREOVER , THE TOTAL EXTENT OF THESE AREAS DOES NOT EXCEED 2,5 % OF THE TOTAL AREA OF THE NETHERLANDS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THIS LIST OF LESS-FAVOURED AREAS IN THE NETHERLANDS WHICH APPEARS IN THE ANNEX TO DIRECTIVE 75/275/EEC IS HEREBY REPLACED BY THE LIST SET OUT IN THE ANNEX TO THIS DIRECTIVE . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 28 FEBRUARY 1984 . FOR THE COUNCIL THE PRESIDENT M . ROCARD BIJLAGE - BILAG - ANHANG - ] ( . . . ) - ANNEX - ANNEXE - ALLEGATO PROBLEEMGEBIEDEN IN DE ZIN VAN ARTIKEL 3 , LID 5 , VAN RICHTLIJN 75/268/EEG PROVINCIES * AANTAL GEBIEDEN * OPPERVLAKTE ( HA ) GRONINGEN * 1 * 40 FRIESLAND * 10 * 2 897 DRENTE * 9 * 2 310 OVERIJSSEL * 9 * 2 311 GELDERLAND * 12 * 2 095 UTRECHT * 3 * 592 NOORD-HOLLAND * 3 * 1 080 ZUID-HOLLAND * 7 * 2 490 ZEELAND * 11 * 677 NOORD-BRABANT * 10 * 3 032 LIMBURG * 4 * 1 337 NEDERLAND * 79 * 18 861